DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-13, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S Patent Number 2008/0032276) in view of Chung (U.S. Patent Number 7,430,823), Babin et al. (U.S. Patent Number 5,945,985), Cruz (U.S. Publication Number 2009/0297737) and Brachlianoff (U.S. Patent Number 3,974,577).
Referring to claim 1, Zheng discloses a sphere casing (Figs. 4, 5 & 7-10);  a geographical demarcation (Figs. 4, 5 & 7-10); a liquid (Figs. 4, 5 & 7-10); a support stand (Figs. 4, 5 & 7-10); the support stand comprising a base and a sphere mount   Zheng does not disclose a liquid; the sphere casing being filled with the liquid; the liquid being a second color; the second color being phosphorescent; and the sphere casing being transparent; wherein the rotational device is magnetic device.  However, Chung teaches a liquid (column 1 lines 12-21); the sphere casing being filled with the liquid (column 1 lines 12-21); and the sphere casing being transparent (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a liquid; the sphere   Zheng/Chung does not disclose the liquid being a second color; the second color being phosphorescent; wherein the rotational device is magnetic device.  However, Babin et al. the water being a second color. In this case water is a liquid and Babin et al. discloses distinguishing in colors (column 8 lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the liquid being a second color, as disclosed by Babin et al., incorporated into Zheng/Chung in order to distinguish areas or points of interest.  Zheng/Chung/Babin et al. does not disclose the second color being phosphorescent; wherein the rotational device is magnetic device.  However, Cruz teaches the second color being phosphorescent (paragraph 0025).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the second color being phosphorescent, as disclosed by Cruz, incorporated into Zheng/Chung/Babin et al. in order to have glow in the dark artwork.  Zheng/Chung/Babin/Cruz does not disclose wherein the rotational device is magnetic device.  However, Brachlianoff teaches wherein the rotational device is magnetic device (claim 9).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the liquid being a second color, as disclosed by Brachlianoff, incorporated into Zheng/Chung/Babin/Cruz in order to mount structure by magnetic means for causing the object to bear against said elements.



Referring to claim 5, Zheng discloses a processing unit and a digital storage unit (Fig. 6); the digital storage unit being configured to store geographical data associated with a particular geographical location indicated by the geographical demarcation (Fig. 6); and the processing unit being configured to retrieve the geographical data in response to the actuation of a particular sensor from the plurality of touch sensors (Fig. 6).
Referring to claim 6, Zheng discloses a processing unit and a transceiver (Fig. 6); and the processing unit being configured to retrieve geographical data associated with the particular geographical location through the transceiver in response to the actuation of a particular sensor from the plurality of touch sensors (Fig. 6).
Referring to claim 7, Zheng discloses a phone dock (Figs. 4, 5 & 7-10); and the phone dock being mounted into the base (Figs. 4, 5 & 7-10).
Referring to claim 9, Zheng discloses wherein the rotational device is a mechanical device (Figs. 4, 5 & 7-10).
Referring to claim 10, Zheng discloses wherein the rotational device is a magnetic device (Figs. 4, 5 & 7-10).
Referring to claim 11, Zheng discloses a processing unit and a digital storage unit (Fig. 6); the digital storage unit being configured to store a particular geographical location indicated by the geographical demarcation (Fig. 6); and the processing unit being configured to actuate the rotational device in order to position the particular geographical location at a designated radial angle (Fig. 6).

Referring to claim 13, Zheng discloses a speaker (Figs. 4, 5 & 7-10); and the speaker being mounted into the base (Figs. 4, 5 & 7-10).
Referring to claim 15, Zheng discloses a processing unit and a plurality of touch sensors (Figs. 6); each of the plurality of touch sensors corresponding to a particular light from the plurality of lights (Figs. 6); and the processing unit being configured to illuminate the particular light in response to the actuation of a particular sensor from the plurality of touch sensors (Fig. 6).
Referring to claim 16, Zheng discloses a processing unit and a transceiver (Fig. 6); the transceiver being configured to relay an indicator command to the processing unit (Fig. 6); and the processing unit being configured to illuminate a particular light from the plurality of lights according to the indicator command (Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/
Primary Examiner, Art Unit 3715